DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/03/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Bryan (Reg. No. 61992) on 3/3/2022.
The application has been amended as follows: 
On line 7 of claim 11, “projection image, the vessel course information,” has been replaced by –projection image, vessel course information,--. 

Reasons for Allowance

Regarding claim 1, the applicant’s arguments are persuasive, the claim currently overcomes the previous prior art rejection, and the claim is thus allowable over the prior art references of record. The additional amendments in the applicant’s amendments of 12/03/2021 overcome the previous claim objection of claim 14 and 112(b) rejection of claim 20. Therefore, in light of the Examiner’s Amendment to claim 11 above, the application is in condition for allowance. Claim 1 is directed to a method for determining the stiffness of a medical instrument using a medical imaging system. In contrast to other common stiffness determination methods of the prior art such as sensors, strain gauges, and optical shape sensors, the applicant’s claimed invention utilizes x-ray projection images to determine the stiffness of the medical instrument. This determination of medical instrument stiffness based upon medical images and imaged features such as vessel course information and instrument segmentation information are the specific features that render the claims allowable and the applicant’s arguments persuasive.  
Further regarding claim 1, the limitation “determining the stiffness information of the medical instrument, the determining of the stiffness information comprising evaluating the projection image using segmentation information determined by segmenting the instrument in the projection image, the vessel course information, or the projection image and the vessel course information” is allowable over the prior art references of record. Figures 7 and 12 show depictions of the segmentation of the medical instrument within the x-ray projection data and the variation of vessel courses based on different instrument stiffness. Paragraphs [0070]-[0079] further describe the 
Further regarding claim 1, the claim amendments overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. 
Applicant’s persuasive arguments in the remarks of 12/03/2021 include:
“Instead Goyal is cited for this limitation. See Office Action pp. 11-12. Goyal teaches "systems and methods enabling a personalized solution for allowing more efficient access to the carotid artery (or vertebral arteries) in patients needing endovascular/neurointervention procedures using catheter systems." Abstract. While Goyal attempts to take stiffness information into account, Goyal does not actually determine stiffness information. Rather, Goyal uses properties or characteristics of materials / structures when accounting for the stiffness of, for example, the catheter. See for example, para [0020]-[0027] that describe Catheter construction and catheter properties. See also para [0157] that describes the Modelled Vessel Line and Vessel 
The Office Action asserts that "([0161]; [0162], image data is utilized to generate a 3D model of the vessels and modelled vessel line (catheter); [0171]; [0172], the vessel course information" is considered to be the information utilized to determine the stiffness information of the medical instrument. The vessel course is determined from the medical image data as described in [0161]-[0162] and converted into a model of the vessel structure. Then the transverse stiffness and longitudinal stiffness of a catheter are determined with a catheter model that is segmented in 1 mm elements which is considered to be stiffness information of the medical instrument; see also [0173]- [0183])." The Applicants respectfully disagree that Goyal teaches these limitations. While Goyal uses stiffness information such as the transverse stiffness or longitudinal stiffness as described in Para [0172], Goyal does not actually determine the stiffness. Rather, Goyal uses predetermined physical properties of the materials for its modelling. Goyal does not determine stiffness information from evaluating the projection image using segmentation information and as such does not disclose "determining the stiffness information of the medical instrument, the determining of the stiffness information comprising evaluating the projection image using segmentation information determined by segmenting the instrument in the projection image, the vessel course information, or the projection image and the vessel course information."

The prior art references teach to utilizing the stiffness properties of a device for calculating vessel properties based on predetermined system/user input regarding the type of the device used as well as references that teach to the determination of the stiffness of the vessel based upon image features from the x-ray image data. The references fail to teach to the determination of medical instrument stiffness based on the x-ray image data. Furthermore the references fail to teach to using segmentation information of the medical instrument, vessel course information, or both projection image and vessel course information in determining the stiffness of the instrument. The closest prior art references of record include:
1.	Goyal (U.S. Pub. No. 20180085167) teaches to a system and method for personalizing efficient access to the carotid arteries in catheter procedures, and incorporates features related to determination of the course of the vessel ([0161]-[0162]) as well as modelling of a catheter to determine whether it will pass through a particular modelled vessel. This incorporates segmentation of the catheter into modelled 1 mm elements, each of which incorporates a stiffness into the calculation of the model. The reference fails to teach to using the x-ray projection images to determine an overall stiffness value of the catheter, but rather it appears to use stiffness as a variable in model construction. 
2.	Pfister (U.S. Pub. No. 20150094567) teaches to an image monitoring system for use with an interventional vascular procedure that determines instrument position within vasculature boundaries and centerlines (abstract). Pfister teaches to 
3.	Chopra (U.S. Pub. No. 20160302869) teaches to a more accurate position determination method for determining a shape of a medical device within a passageway of a patient (abstract). The method teaches to incorporating the stiffness of regions of the catheter into the modelling program to determine the catheter’s effect of placement/movement on the patient anatomical features ([0068]-[0070]; [0075]), but fails to teach to a process for determining the stiffness of the catheter based on the medical image data or vessel course information. 
4.	Schilling et al. (U.S. Pub. No. 20150104085) teaches to incorporating medical device physical properties such as stiffness into the catheter delivery system calculations and processing, but uses predetermined catalog data rather than determining the stiffness of the device from the medical image data ([0046]).
For these reasons, independent claims 1, 11, 14, and 18 overcome the prior art of record and are allowable.
Dependent claims 2-10, 12-13, 15-17, and 19-20 are dependent upon the independent claims and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chopra (U.S. Pub. No. 20160302869) teaches to a more accurate position determination method for determining a shape of a medical device within a passageway of a patient (abstract). The method teaches to incorporating the stiffness of regions of the catheter into the modelling program to determine the catheter’s effect of placement/movement on the patient anatomical features ([0068]-[0070]; [0075]). 
Schilling et al. (U.S. Pub. No. 20150104085) teaches to incorporating medical device physical properties such as stiffness into the catheter delivery system calculations and processing, and uses predetermined catalog data in determining the stiffness of the device ([0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.A.F./Examiner, Art Unit 3793          

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791